DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 20, replace “A computer-readable medium” with --A non-transitory computer-readable medium--.
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to the field of computer vision for digital editing including inpainting. Each independent claim identifies the uniquely distinct features:
a processor configured to execute instructions to cause the device to: 
obtain an original high-resolution image to be inpainted, and an inpainting mask indicating an inside-mask area to be inpainted; 
down-sample the original high-resolution image to obtain a low- resolution image to be inpainted; 
generate, from the low-resolution image using a trained inpainting generator, a low-resolution inpainted image and a set of attention scores, the set of attention scores representing a similarity between regions of the inside-mask area and regions of an outside-mask area; 
compute, from the original high-resolution image, a high-frequency residual image; 
generate, using the set of attention scores, an aggregated high-frequency residual image including computed high-frequency residual information for at least the inside-mask area; and 
output, as a high-resolution inpainted image, a combination of at least the aggregated high-frequency residual image and a low-frequency inpainted image, the low-frequency inpainted image being generated from the low-resolution inpainted image.

The closest prior art, US 2021/0056348 A1 (“Berlin et al.”); US 2019/0004533 A1 (“Huang et al.”); US 2017/0061592 A1 (“Reinhard et al.”); US 2014/0112548 A1 (Huang et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664